OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                            AUSTIN                          ;
G~OVLR BLLLLI)S
A-m.““.Y’ OsYm”AL
Hon. Slerveland Devla - pups 2


              "1 have boon roquestinl to advise under the
        provisions of thie firtlols if tb4 Sheriff of
        Brazorle County i4 entltlad to gay his fir4t
        4ti8iGt4Xt ia OhGrge Or OiVil k84tttW8 the 8Wa Of
        $2OGG.O@ per annum and his oblei daputy ln
        ohaqe Of oriminal mettors the 81~4 of Q2GOC.00
        per onnuxi umtar this sootion Ibof Article 3902.

              “It     wOU,lE   Q~peSYr    frm           rORdh@        %OtlOn
        2 or Artiol4 3902 thnt th4 aberirf 18 8OBiiXOd
        to one rlrat easiatnnt    or rtr8t ds uty to whom
        ha saripay a aelary~ not to exooad x 2000.00 per
        annua. Or.%tbo Other hand, 8U8b a ,OOn8trUOtiOn
        mif,,t be placed ox tnir   seotion  thnt would
        eBtit&O thQ shariir to a rir8t 688$8tant in
        ohsr@ rzi oiril matter8 4t.@OO0.00 p8r 8naum
        and a ohief deputy in oharg8 of arlnlnal aatter8
        ~rho oan receive not   to exacosod#OOO.OO p8r annum.
        x 8bil      tk5Xik fOU t0        4dVi8eWhiOh             Of   thO80    OOI%-
        OiU8iOn5      Of i8W 18 OOIT4Mt.”

              After     oarsfully aanriid8rU@Article 5902, Varnon~8.
AXBOtekd      Girt1     8tatats8, tt        18    8pp8lWlt
                                                 th8t   lb Pa8  OOB-
tenplated by the Is@?islstuxv that 4117 8trPot,              l     QT          oauxty
p~eOinOf   orriaw roquirlng th8 8ervfoes            dagUtht8,     or                   an8iet-
ant8 or olork8   in th4          perraraaxo8
                                           or
                                            hi8  duties, 8uoh ofriaer
i8 OOBihed t0 O@     first    M48iSt8At   Or i%8t     deptlty t0 whoa
he aan laally pay the aaxlmu8 8alary                         mithorieed
                                                            by the
prOVi8iOX8   Of 8eid 8t8tllte   8pp11Odde     to hi8   oO&Ulty.  8WtiOR
e of artlole ?I?OL18 8pplloobl,8 to BraIIOrl5~OoMty sad th8
nexirrun 8alary        sutharixedby         88id prOri8ion              thet    oiB ls&ally
h'mid      th8      first 885i4tMl'Or            ahid      deputy i8 #Z,OOOQOX'
snnua, other Pe8btant8, do uti88 or olork8 omMOt    ba psid
an 8~~8~  esl.srygxpeading 81900 per 8lUhU 8aoh. %%4nfOrO,
it l8 our opinion that tho Sherirf 0r Brsaarla4annot
legally pay th4 narlmum salar;l of $2000 per 4nUm to ht8
8hiaI deputy nnd'e&30 pay @ClOG per 4nWm t4 4 p4r8on dO8&
nat4d 48 his first 444ist4Bt.

          3takd  oaeth4r wry, the Sharlff 18 OOnfiBsd to one
first 44sletsnt~or rirat U4puty to whom he oan leg8lly pay 4
salary not 4xoseding $2000 psr anna
          suppartlng the foregoing statement, %mdlr~ot   your
nt:eatiou to mr Gplnion Ho. o-91 p44sing upon a queetlon
similar to the one preeanted in your ioquiry. X4 4BO1054   4
00~3   Or   84fd   OptBiOR   fQr YOU!005V4!11OnO4~
                                           Yours very truly




                                       BY /a/   Aird*I.lrll114m8
                                                      Asalstant




APPROVED JAN. ES, 1944
/8/,arar*r S4114rs
ATTciRUEYtX.ONtAt OF T?GW3